Citation Nr: 0419079	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-07 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatosplenomegaly.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied service 
connection for hepatosplenomegaly (enlarged liver and 
spleen).  In January 2000, the veteran testified at an RO 
hearing.  He failed to appear for a Board hearing scheduled 
for May 2004.  

The Board notes that the veteran is service-connected for 
several disabilities, for which he is in receipt of a rating 
of total disability based on individual unemployability.


FINDINGS OF FACT

The veteran's post-service episodes of hepatosplenomegaly 
resolved without residuals, and he does not currently have a 
medically diagnosed chronic liver or spleen disorder or any 
other disorder manifested by hepatosplenomegaly.


CONCLUSION OF LAW

A condition claimed as hepatosplenomegaly was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1988 to November 1992.  During part of this time he served in 
Southwest Asia during the Persian Gulf War.  His service 
medical records contain no indication of the presence of 
hepatosplenomegaly during service, and there is no showing of 
any chronic liver or spleen disability during service.

At a VA examination in June 1993, the veteran complained of 
indigestion pain and burning in the epigastric area, and also 
some nausea and vomiting.  There was no mention of any 
irregularity or condition affecting the liver or spleen.  
Following hospitalization in July 1996, gastroenteritis was 
assessed.  In August 1996, the veteran was hospitalized with 
fever, leukocytosis, abdominal pain, and nausea.  Sarcoidosis 
was considered as a cause of his symptoms, and he underwent a 
mediastinoscopy and biopsy, which resulted in a diagnosis of 
reactive hyperplasia.  Medical records preceding the 
mediastinoscopy indicate that his liver did not seem to be 
enlarged.

In March 1997, the veteran was hospitalized for psychiatric 
observation.  During the course of his hospitalization, 
physical findings revealed mild hepatomegaly.  Discharge 
diagnoses included elevated liver enzymes.  In a readmission 
in March 1997, physical examination revealed an enlarged 
spleen and liver.  An ultrasound of the liver found the liver 
to be mildly enlarged with a hepatic texture which was 
homogenous with no masses.  No ductal dilatation was noted.  
Conditions listed at hospital discharge included 
hepatosplenomegaly.

At a VA examination in April 1998, it was noted that the 
veteran complained of intermittent gastrointestinal symptoms 
for years, and splenomegaly had been noted in several of his 
evaluations but there was no diagnosis to explain this.  
Currently, he had symptoms of vomiting and abdominal pain 
which recurred at 10 day intervals.  Splenomegaly was 
indicated.  

Outpatient records dated in April 1998 indicate that the 
veteran was seen to rule out intermittent acute porphyria.  
He was noted as having been ill since 1991 with nausea, 
vomiting three times a week, diffuse abdominal pains, 
weakness, nervousness, and intermittent fever.  Workups had 
revealed positive findings of splenomegaly and biliary 
thickening suggestive of cholelithiasis.  On examination, 
there was no palpable lymphadenopathy in the neck or axilla, 
and the lungs were clear to auscultation.  The spleen could 
not be felt, and the liver was not enlarged by palpation.  
Purified protein derivative (PPD) and candida skin tests were 
both nonreactive.  The impression was multiple systemic 
complaints of unknown etiology.  It was noted that 
splenomegaly and cholelithiasis in a young European-American 
raised the possibility of hereditary spherocytosis.  The 
examiner opined that he doubted that the veteran had 
intermittent acute porphyria.  

In June 1998, the veteran was again hospitalized after being 
referred for evaluation of nausea, vomiting, headache, and 
rash since March 1991.  He underwent extensive consultation 
and laboratory evaluation.  A computed tomography (CT) of the 
abdomen showed splenomegaly and possible chronic gallbladder 
disease, but an ultrasound of the abdomen revealed only 
moderate splenomegaly and a normal gallbladder.  A 
liver/spleen scan revealed a borderline enlarged spleen.  He 
experienced nausea and episodic vomiting throughout his 
hospital stay, which was indicated as possibly being a 
manifestation of severe irritable bowel syndrome or anxiety.  
Conditions noted at hospital discharge included borderline 
splenomegaly.

VA outpatient treatment records dated in 1999 show the 
veteran being seen for evaluation of a right upper quadrant 
abdominal mass in April.  He stated that he had been having 
abdominal pain in the right upper quadrant.  
Hepatosplenomegaly was assessed.  In July 1999, physical 
examination revealed generalized tenderness in the abdomen 
which was most prominent in the right upper quadrant.  A 
possible mild increase in the liver and spleen was noted.  
There were no signs of liver failure.  A CT scan of the liver 
and abdomen was positive for hepatosplenomegaly at 19 cm and 
15 cm respectively, which was homogenous in nature.  No other 
abnormalities were found, and liver function tests and blood 
counts were normal.  Hepatitis tests were negative, and iron 
studies were within normal limits.  A liver biopsy showed 
fatty degeneration and mild hemosederosis.  The assessment 
was hepatosplenomegaly, and it was indicated that liver 
damage was doubtful.  Notes from September 1999 indicate that 
the veteran's liver function tests had always been normal 
except for one time, and it was reiterated to him that he had 
no liver disease.  

In January 2000, the veteran testified at a hearing at the 
RO.  He said that after returning from service in the Persian 
Gulf in 1991, he started experiencing symptoms of vomiting, 
nausea, and fever.  He said that a doctor told him that his 
liver and spleen were enlarged, and a series of tests showed 
that he had an infection.  He stated that he continued to 
have several physical problems, and saw several doctors who 
were unable to diagnose the illness.  He reported that an 
inflammation was found, and he had pus inside his esophagus.  
He said that he had a lung infection for more than six 
months.  He reported that his symptoms of nausea, vomiting, 
lung infections, and massive weight loss continued in 1993, 
and he was given several diagnoses.  He said that he started 
going to the VA Medical Center on a regular basis in 1994.  
He indicated that he was currently still vomiting and losing 
weight.  His father testified that he didn't eat much and 
often vomited, and said that his son couldn't work very much.  
The veteran said that he was still being seen by the VA, but 
they weren't able to determine what his problem was so they 
weren't able to treat him.    

VA medical records dated in May 2000 show the veteran having 
a liver span of 16 cm, normal liver function tests, a 
negative hepatitis panel, a normal iron panel, and a liver 
biopsy which revealed nonspecific changes and mild 
hemosiderosis which was also a nonspecific finding.  It was 
noted that the veteran had multiple complaints but no liver 
disease.  

In February 2003, the veteran was given a VA general medical 
examination.  It was noted that during his military service 
he had very high elevated white blood cells, and also 
experienced abdominal pain and vomiting.  On physical 
examination, his abdomen was soft and scaphoid, with no 
hepatosplenomegaly noted.  Tenderness in the right and left 
upper quadrants was noted, and bowel sounds were heard in all 
four quadrants.  No pertinent diagnosis was indicated.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for a condition claimed as hepatosplenomegaly.  
Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as cirrhosis of the liver, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
illness provisions were recently amended to add certain 
diagnosed conditions involving medically unexplained chronic 
multisymptom illness defined by a cluster of signs and 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), including any diagnosed illness 
that the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The veteran seeks service connection for hepatosplenomegaly, 
which means enlargement of the liver and spleen.   
Hepatosplenomegaly itself is not a disease, but it may be a 
clinical sign of some underlying illness.  In any event, 
there is no evidence of hepatosplenomegaly during the 
veteran's 1988-1992 active duty or for several years later.  
The veteran was noted to have episodic hepatosplenomegaly 
beginning in 1997, but this was not associated with any 
disease, injury, or disability.  Moreover, more recent 
medical records dated into 2003 indicate that 
hepatosplenomegaly has resolved without residuals.  

In sum, the veteran's post-service episodes of 
hepatosplenomegaly resolved without residuals, and he does 
not currently have a medically diagnosed chronic liver or 
spleen disorder or any other disorder manifested by 
hepatosplenomegaly.  Without competent medical evidence of 
the current existence of the claimed condition, service 
connection may not be granted.  Degmetich, supra.  

As the preponderance of the evidence is against the claim for 
service connection for hepatosplenomegaly, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Service connection for hepatosplenomegaly is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



